Order, Supreme Court, New York County (Edward J. Greenfield, J.), entered November 15, 1990, which, inter alia, *356directed plaintiff to reimburse defendants for 50% of the cost and expenses of posting a security guard at plaintiff’s lobby door, including the minimum shift required for said guard, unanimously affirmed, with costs.
There is no merit to plaintiff’s contentions that the order on appeal does not conform to the stipulation entered into by the parties in open court. By that stipulation the parties agreed that plaintiff would equally share in defendants’ cost of posting a security guard at the lobby entrance to plaintiff’s restaurant. There was no agreement with respect to base rates of pay, or whether payment would be made at regular, overtime or extended time rates. Therefore, it would have been improper for the court to adopt these terms proposed by plaintiff by incorporating them into its order.
To the extent plaintiff asserts claims in connection with defendants’ performance pursuant to the order, such are better made to the IAS court in the first instance. Concur— Milonas, J. P., Rosenberger, Ellerin, Ross and Rubin, JJ.